Citation Nr: 1544199	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  04-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for migraine headaches prior to November 30, 2010, in excess of 30 percent from November 30, 2010 to May 8, 2014, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1974 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2008, the appellant withdrew her request for a Board hearing. There is no hearing request presently pending.

In August 2009 and October 2010, the Board remanded the claim for headaches for further development.

In August 2011, the RO granted an increased 30 percent disability evaluation for the Veteran's headaches, effective November 30, 2010.  As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that she agreed with the increased rating, her claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2012, the Board denied the claim for a rating in excess of 10 percent for headaches prior to November 30, 2010, and in excess of 30 percent since November 30, 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In March 2013, the Court vacated the June 2012 Board decision, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In June 2014, the RO granted an increased 50 percent disability evaluation for the Veteran's headaches, effective May 8, 2014.  The claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 
In April 2015, the Board remanded the headache claim for the issuance of a supplemental statement of the case (SSOC) that considered all staged ratings and all portions of the appeal period.

The claim for a TDIU is being added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been assigned a maximum 50 percent evaluation for her headaches under 38 U.S.C.A. § 4.124a, Diagnostic Code 8100, since May 8, 2014.  A January 2015 VA examiner opined, "the headaches currently prevent her from obtaining or maintaining substantially gainful employment in any capacity as she would not be able to maintain any regular work schedule due to the frequency and severity of her migraine headaches which are incapacitating on an almost daily basis. Due to chronic dizziness and lightheadness, she is a fall risk."  As 38 C.F.R. § 3.321(b) allows for extraschedular consideration with evidence such as "marked interference with employment," the AOJ must refer the case to the Director, Compensation Service, for consideration of an extraschedular evaluation for the Veteran's headaches.

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence.  The Veteran is unemployed and she contends she cannot work due to her service-connected headaches.  See, e.g., December 2008 VA Form 21-4138 (VBMS Entry December 8, 2008).  Remand is required for due process development of the claim prior to appellate disposition, including adjudication by the RO, and for a VA medical opinion.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).

The Veteran does not currently meet the threshold minimum percentage rating requirements for a TDIU under 38 C.F.R. § 4.16(a) for the entire appeal period, which originates from an underlying January 2003 service connection claim for headaches period (at present, the percentage standards under § 4.16(a) have not been met prior to January 6, 2014).  In adjudicating the claim, the RO must consider it on an extraschedular basis under 38 C.F.R. § 4.16(b) as applicable.

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice with respect to the claim for a TDIU. As needed, ask the Veteran to complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

2.  The RO must first determine if any further factual development is required as to the claim for an increased rating for headaches.

Then obtain a VA medical opinion to determine the effect of her service-connected disabilities on her ability to obtain and maintain substantially gainful employment throughout the course of the appeal, which has been pending since a January 2003 claim for headaches. 

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities (currently, depressive disorder, migraine headaches, and right shoulder strain), either separately or in combination, render her unable to obtain and retain substantially gainful employment consistent with her education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

* February 2015 VA examination report indicating that the Veteran's service-connected right shoulder disability impacted her ability to work in that she has difficulty with dressing and toileting, and is unable to do overhead work, drive using the right arm, or lift, push or pull more than 3 pounds.
* January 2015 VA examination report indicating that the Veteran's service-connected headaches "currently prevent her from obtaining or maintaining substantially gainful employment in any capacity as she would not be able to maintain any regular work schedule due to the frequency and severity of her migraine headaches which are incapacitating on an almost daily basis. Due to chronic dizziness and lightheadness, she is a fall risk"

* January 2015 psychiatric VA examination report indicating that it was less likely than not that the Veteran's service-connected depressive disorder prevented her from securing and maintaining substantially gainful employment.

* October 2014 letter from VA provider indicating that the Veteran is not able to engage in any gainful activities due to headaches, PTSD, and right arm pain.

* September 2014 private medical report of Dr. H. stating that the Veteran is unable to perform any type of work due to her chronic pain.

* December 2013 VA examination report indicating that the Veteran's right shoulder disability prevented her from performing manual work with the right arm. 

* June 2011 VA audiological examination report indicating the Veteran's report that her non-service connected hearing loss impacted occupational activities in that she could not hear when others spoke to her.

* December 2010 VA examination report indicating that the Veteran's headaches did not interfere with daily activities.  The effects on occupational activities included decreased concentration and pain.

* February 2009 VA psychiatric examination report noting the Veteran had not reported she was unemployable due to her psychiatric disability, and finding there was no total occupational impairment due to her depressive disorder.

* November 2008 VA neurological examination report indicating the Veteran was unemployed, but it was not due to her headaches.  The functional impairment caused by headaches was "mild to moderate."

* March 2005 VA examination report indicating that the Veteran's right shoulder disability did not interfere with employment because the Veteran was unemployed.

* October 2003 Social Security Administration (SSA) Report noting mild mental retardation.

* September 2002 finding by the Social Security Administration that the Veteran is entitled to disability benefits due to a right rotator cuff tear.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Refer the issue of an increased rating for headaches on an extraschedular basis to the Director, Compensation Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU must be adjudicated - including if warranted any adjustments in the Veteran's service-connected ratings for headaches which must then be readjudicated.  

If the percentage requirements for a TDIU under 4.16(a) are not met for the entire appeal period (currently, the percentage standards under § 4.16(a) have not been met prior to January 6, 2014), the RO/AMC must consider the claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) as applicable.  

If the claims are denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




